Citation Nr: 1023643	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  04-33 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for arthritis of the 
fingers.

4.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis.

5.  Entitlement to service connection for arthritis of the 
bilateral feet.

6.  Entitlement to service connection for costochondritis of 
the right anterior chest wall.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1968 
and April 1972 to July 1988, when she retired with more than 
20 years of service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Board Remanded the appeal in 
November 2007.

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as listed on the title page of this decision.

The issues of entitlement to service connection for a low 
back disorder, arthritis of the fingers, bilateral knees, 
bilateral feet, and for costochondritis of the right anterior 
chest wall are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no objective medical evidence of a current leg 
disorder of either leg which may be separated out from the 
Veteran's claims for service connection for arthritis of the 
knees and feet.  




CONCLUSION OF LAW

Service connection for a bilateral leg disorder, claimed as 
arthritis, but not including arthritis of the knees or feet, 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in May 2003 that fully addressed 
the entire notice element and was sent prior to the initial 
decision in this matter.  The letter informed her of what 
evidence was required to substantiate her claim and of her 
and the VA's respective duties for obtaining evidence.  An 
additional letter was sent in November 2007, following the 
Board's November 2007 Remand.

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in March 2006, the RO 
provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
RO successfully completed the notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained service treatment records and VA medical opinions 
and examinations pertinent to the issues on appeal.  
Therefore, the available medical evidence and records have 
been obtained in order to make an adequate determination.

Neither the Veteran nor her representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Entitlement to Service Connection for a Bilateral Leg 
Disorder, Claimed as Arthritis

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail 
on the issue of service connection on the merits, there must 
be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming entitlement to service connection for 
arthritis of the bilateral legs.  The Board notes that the 
Veteran is seeking separate service connection for arthritis 
of the knees, bilaterally, and for arthritis of the feet.  
She asserts that she felt something "snap" inside of her 
right leg while climbing during active service.  She also 
indicated that she was involved in a motor vehicle accident 
during service.  See February 2002 statement.

There are no current treatment records available, according 
to the Veteran's own statements.  At her June 2008 and 
February 2010 VA examinations, the Veteran reported that she 
has not sought evaluation for or been treated for a left leg 
disorder or a right leg disorder.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service (more than ten years), can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Despite the absence of treatment records, based on the 
Veteran's claim, she was afforded a VA examination in June 
2008.  The Veteran complained of a burning sensation with 
some paresthesias localized in both legs, down to her feet.  
It was reported as episodic, several times a week, associated 
with climbing stairs.  Examination revealed both lower 
extremities had normal muscle strength and sensation to 
pinprick, dull, light touch and vibratory sense.  Deep tendon 
reflexes were +2, bilaterally.  There were no objective 
findings of peripheral neuropathy or radiculopathy.  The 
examiner stated that despite subjective leg complaints, there 
were no objective findings to substantiate a diagnosis.

The Veteran was afforded a more recent VA examination in 
February 2010.  She indicated that her legs do not bother 
her.  The examiner stated there were no objective findings of 
a leg condition.

Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of a bilateral leg disorder.  Additionally, 
there are no post-service medical records indicating 
additional symptoms or treatment of this disorder.  In the 
absence of a diagnosis, the other elements of service 
connection for this claim need not be addressed and the claim 
for service connection must be denied.

In reaching this conclusion, the Board considered the 
Veteran's lay statements in support of her previous 
assertions that she suffers from a bilateral leg condition, 
and that this condition is related to service.  The Veteran 
is competent to report symptoms, such as episodic pain or 
subjective parasthesia.  However, the Veteran's lay report of 
symptoms, in the absence of objective medical findings and 
assignment of a diagnosis, cannot serve as evidence that a 
current medically-diagnosable disorder is present.  The 
presence of a current, medically-diagnosable disorder is a 
requirement for any service connection claim.  Entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  Pain does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Although the 
Veteran's lay statements about the continuity of her symptoms 
may serve to link her current symptoms and her symptoms and 
experiences during service, the determinative issue in this 
case is the lack of a medical diagnosis of a leg disorder of 
either leg.  

The Veteran's lay statements cannot serve as competent 
medical evidence to establish that the Veteran has a current 
leg disorder.  This burden typically cannot be met by lay 
statements because lay persons are not competent to assign a 
medical diagnosis in most cases, although there are 
exceptions.  Indeed, in Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

In the present case, none of the above criteria set forth 
under Jandreau apply.  The Veteran is not describing a leg 
disorder which is readily identifiable.  No later diagnosis 
has been assigned which supports the Veteran's contention 
that she has a leg disorder, apart from the separate claims 
that she has a disorder of the knees and a disorder of the 
feet.  Thus, no current disorder of either leg, separate from 
the Remanded claims, is established.  The claim that the 
Veteran has a right leg disorder, other than the separately 
claimed right knee disorder or separately claimed right foot 
disorder is not supported by any medical diagnosis.  The 
claim fails on this basis.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Similarly, the claim that the Veteran has a left leg 
disorder, other than the separately claimed left knee 
disorder or separately claimed left foot disorder is not 
supported by any medical diagnosis.  The claim fails on this 
basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As there is no medical evidence of symptoms, treatment, or a 
current diagnosis of right leg disorder, claimed as arthritis 
other than arthritis of the right knee or foot, or a current 
diagnosis of left leg disorder, claimed as arthritis other 
than arthritis of the left knee or foot, the Veteran's claim 
for service connection for a bilateral leg disorder must be 
denied.


ORDER

Entitlement to service connection for a bilateral leg 
disorder, claimed as arthritis, excluding the separate claims 
for service connection for arthritis of the knees and 
arthritis of the feet, is denied.

REMAND

The Veteran is seeking entitlement to service connection for 
a low back disorder, arthritis of the fingers, arthritis of 
the bilateral knees, arthritis of the bilateral feet, and for 
costochondritis of the right anterior chest wall.

The Board finds the duty to assist has not been met.  The 
Veteran asserts she was in a motor vehicle accident during 
service and as a result she currently experiences low back 
pain and arthritis in various joints.  Service treatment 
records from January 1968 indicate that the Veteran reported 
she was in an auto accident in December and she was 
experiencing pain in the T-6 area.  The Veteran has been 
diagnosed with costochondritis of the right chest and during 
the June 2008 VA examination she had palpable tenderness over 
the T5-T6 ribs.  Both VA examinations state that there was no 
evidence in the service treatment records of a motor vehicle 
accident.  As these statements in the VA examinations are not 
accurate, additional VA examination and medical opinions that 
takes into consideration the full evidence of record should 
be afforded to the Veteran.

Similarly, the VA examiners stated that there was no evidence 
of arthritis of the fingers during service.  However, a 
service treatment records from September 1966 states that the 
Veteran reported an occasional aching, edematous, full 
sensation in the right palm between her third and fourth 
interdigital spaces for the previous two months with no 
history of trauma.  A new VA opinion should be obtained 
relating to this disorder.

Additionally, the VA medical opinions previously obtained 
were based partially on the fact that there was no evidence 
in the service treatment records of injuries or treatment 
during service.  The Court has held that an examination is 
inadequate where the examiner relies on the absence of 
evidence in the service treatment records to provide a 
negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  New opinions must be obtained.  In rendering these 
opinions, the examiner must consider the Veteran's 
statements regarding the occurrence of the disabilities in 
service, in addition to her statements regarding the 
continuity of symptomatology. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran whether she has 
obtained non-VA treatment for any 
claimed disorder since February 2010.  
Request any identified record(s).

2.  Obtain any VA clinical records 
dated since February 2010.

3.  Obtain an addendum opinion 
regarding the low back disorder.  If 
necessary, afford the Veteran a VA 
examination for a low back disorder.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the documented 
account of the Veteran's motor vehicle 
accident during service.  

The examiner should offer comments and 
an opinion addressing whether it is at 
least as likely as not (i.e. 50 percent 
or greater probability) that the 
Veteran's low back disorder had its 
onset during service, or is in any 
other way causally related to her 
active service.  

In rendering this opinion, the examiner should 
consider the Veteran's statements regarding 
the symptoms she experienced during and 
shortly after service as well as the 
continuity of symptomatology.  The examiner 
must not rely on the absence of evidence in 
the service treatment records as the sole 
basis to provide a negative opinion.  

If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to 
provide the requested opinion.   Additional 
development as required should thereafter be 
conducted.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

4.  Obtain an addendum opinion 
regarding arthritis of the fingers.  If 
necessary, afford the Veteran a VA 
examination for arthritis of the 
fingers.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the documented 
pain between her third and fourth 
interdigital spaces during service.  

The examiner should offer comments and 
an opinion addressing whether it is at 
least as likely as not (i.e. 50 percent 
or greater probability) that the 
Veteran's arthritis of the fingers had 
its onset during service, or is in any 
other way causally related to her 
active service.

If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to 
provide the requested opinion.   Additional 
development as required should thereafter be 
conducted.

In rendering this opinion, the examiner 
should consider the Veteran's 
statements regarding the symptoms she 
experienced during and shortly after 
service as well as the continuity of 
symptomatology.  The examiner must not 
rely on the absence of evidence in the 
service treatment records as the sole 
basis to provide a negative opinion.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

5.  Obtain an addendum opinion 
regarding arthritis of the bilateral 
knees.  If necessary, afford the 
Veteran a VA examination for arthritis 
of the bilateral knees.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file.  

The examiner should offer comments and 
an opinion addressing whether it is at 
least as likely as not (i.e. 50 percent 
or greater probability) that the 
Veteran's arthritis of the knees had 
its onset during service, or is in any 
other way causally related to her 
active service.

If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to 
provide the requested opinion.   Additional 
development as required should thereafter be 
conducted.

In rendering this opinion, the examiner 
should consider the Veteran's 
statements regarding the falls and 
injuries she sustained during service, 
the symptoms she experienced during and 
shortly after service as well as the 
continuity of symptomatology.  The 
examiner must not rely on the absence 
of evidence in the service treatment 
records as the sole basis to provide a 
negative opinion.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

6.  Obtain an addendum opinion 
regarding arthritis of the bilateral 
feet.  If necessary, afford the Veteran 
a VA examination for arthritis of the 
bilateral feet.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file.  

The examiner should offer comments and 
an opinion addressing whether it is at 
least as likely as not (i.e. 50 percent 
or greater probability) that the 
Veteran's arthritis of the feet had its 
onset during service, or is in any 
other way causally related to her 
active service.

If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to 
provide the requested opinion.   Additional 
development as required should thereafter be 
conducted.

In rendering this opinion, the examiner 
should consider the Veteran's 
statements regarding the symptoms she 
experienced during and shortly after 
service as well as the continuity of 
symptomatology.  The examiner must not 
rely on the absence of evidence in the 
service treatment records as the sole 
basis to provide a negative opinion.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

7.  Obtain an addendum opinion 
regarding costochondritis of the right 
anterior chest wall.  If necessary, 
afford the Veteran a VA examination for 
costochondritis of the right anterior 
chest wall.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the documented 
account of the Veteran's motor vehicle 
accident during service, and her 
complaints of pain in the T-6 area 
after the accident.

The examiner should offer comments and 
an opinion addressing whether it is at 
least as likely as not (i.e. 50 percent 
or greater probability) that the 
Veteran's costochondritis of the right 
anterior chest wall had its onset 
during service, or is in any other way 
causally related to her active service.

If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to 
provide the requested opinion.   Additional 
development as required should thereafter be 
conducted.

In rendering this opinion, the examiner 
should consider the Veteran's 
statements regarding the symptoms she 
experienced during and shortly after 
service as well as the continuity of 
symptomatology.  The examiner must not 
rely on the absence of evidence in the 
service treatment records as the sole 
basis to provide a negative opinion.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

8.  The Veteran is hereby notified that 
it is her responsibility to report for 
the examinations scheduled in 
connection with this REMAND and to 
cooperate in the development of her 
case. 

9.  The RO should then review the 
examination reports to determine if 
they are in compliance with this 
REMAND.  If deficient in any manner, 
they should be returned, along with the 
claims file, for immediate corrective 
action.  Where the remand orders of the 
Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 
(1998).

10.  Thereafter, the RO should 
readjudicate the claims.  If the 
benefits sought are not granted, the 
Veteran and her representative should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


